DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This action claims priority to provisional application 62/986,582.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1, 2, 4, 10, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eckstein (2001/0040507).


	As to claims 1 and 16: Eckstein teaches an identification device comprising (figure 3, paragraph 0031):
 	a first metal layer patterned into a planar coil winding configured to have an inductance (28, paragraphs 0032-0033, coils 62, 64);
 	a second metal layer electrically connected to the first metal layer, configured to have one or more overlapping areas with the first metal layer for a capacitance (60 and 70, paragraph 0033, connected through 80); and
 	a dielectric layer separating the first metal layer and the second metal layer (substrate 22).
	As to claims 2 and 17: Eckstein teaches that the second metal layer is electrically connected to the first metal layer with one or more vias (paragraph 0033 explains that the two layers are connected by through connections in the substrate).
	As to claims 4 and 19: Eckstein teaches that the one or more overlapping areas of the second metal layer overlap a first portion of the first metal layer (seen in figure 3, wherein 74, 78 are aligned, and 28 and 60 also overlap).
	As to claim 10: Eckstein teaches that the second metal layer includes more than one segmented areas (as seem in figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 3, 5-7, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein (2001/0040507) as applied to claims 1 and 16, and further in view of Singh (2013/0069750).  The teachings of Eckstein are discussed above.
	As to claims 3 and 18: Eckstein teaches the limitations of claims 2 and 17, further teacheing that the capacitance of the second metal layer is adjustable by adjusting the one or more overlapping areas (paragraph 0033).
	Eckstein is silent as to that the capacitance of the second metal layer is adjustable by adjusting the presence and location of the one or more vias that electrically connect the first and second metal layers.
	Singh teaches adjusting capacitance based on the number and location of the vias that connect the layers (paragraphs 0122, 0128).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Eckstein with the teachings of Singh so that performance is optimized by modulating the capacitance (Singh, paragraph 0126), thereby modulating the functioning of the device without requiring new components or a redundant module.
	As to claim 5: Eckstein teaches the limitations of claim 1.
	Eckstein is silent as to that the identification device is a laminate structure configured to absorb power that is maximized at the laminate structure’s natural resonance frequency when inductively coupled to an AC magnetic field.
	Singh teaches that the identification device is a laminate structure (parargraph 0166) configured to absorb power that is maximized at the laminate structure’s natural resonance frequency when inductively coupled to an AC magnetic field (paragraphs 0166-0171).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Eckstein with the teachings of Singh so that performance is optimized by modulating the capacitance (Singh, paragraph 0126), thereby modulating the functioning of the device without requiring new components or a redundant module.
	As to claim 6: Eckstein teaches the limitations of claim 1.
	Eckstein is silent as to that the resonant frequency laminate structure is set to a specific target frequency and/or frequency spectrum to uniquely identify an attached component.
	Singh teaches that the identification device is a laminate structure (parargraph 0166) set to a specific target frequency and/or frequency spectrum to uniquely identify an attached component (paragraphs 0171, 0181).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Eckstein with the teachings of Singh so that performance is optimized by modulating the capacitance (Singh, paragraph 0126), thereby modulating the functioning of the device without requiring new components or a redundant module.
	As to claim 7: Eckstein teaches the limitations of claim 1.
	Eckstein is silent as to that the resonant frequency of the laminate structure is characterized with a frequency sweep of a measured impedance, the measured impedance is either reflected by or transmitted to an inductively coupled detector coil placed near the laminate structure.
	Singh teaches that the identification device is a laminate structure (parargraph 0166) characterized with a frequency sweep of a measured impedance, the measured impedance is either reflected by or transmitted to an inductively coupled detector coil placed near the laminate structure (paragraphs 0172).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Eckstein with the teachings of Singh so that performance is optimized by modulating the capacitance (Singh, paragraph 0126), thereby modulating the functioning of the device without requiring new components or a redundant module.
	As to claim 12: Eckstein teaches the limitations of claim 1.
	Eckstein is silent as to that the capacitance of the second metal layer is configured by adjusting at least one of a thickness of the dielectric layer, and a composition of the dielectric layer.
	Singh teaches that the capacitance of the second metal layer is configured by adjusting at least one of a thickness of the dielectric layer, and a composition of the dielectric layer (paragraph 0137).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Eckstein with the teachings of Singh so that performance is optimized by modulating the capacitance (Singh, paragraph 0126), thereby modulating the functioning of the device without requiring new components or a redundant module.
3. 	Claims 8, 9, 11, 13-15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein (2001/0040507) as applied to claims 1 and 16, and further in view of Endou (2014/0339308).  The teachings of Eckstein are discussed above.
	As to claim 8: Eckstein teaches the limitation of claim 1.
	Eckstein is silent as to that the inductance of the first metal layer is configured by adjusting at least one of a coil diameter, number of coil turns and width of a coil trace.
	Endou teaches that the inductance of the first metal layer is configured by adjusting at least one of a coil diameter, number of coil turns and width of a coil trace (paragraph 0047).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Eckstein with the teachings of Endou so that the resonance range and performance can ben increased (Endou, paragraph 0035).
	As to claim 9: Eckstein teaches the limitations of claim 1.
	Eckstein is silent as to that a resonance frequency full width half maximum (FWHM), sharpness, and quality factor of the first metal layer is configured by adjusting a height of the coil trace.
	Endou teaches that a resonance frequency full width half maximum (FWHM), sharpness, and quality factor of the first metal layer is configured by adjusting a height of the coil trace (paragraph 0044, 0047).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Eckstein with the teachings of Endou so that the resonance range and performance can ben increased (Endou, paragraph 0035).
	As to claim 11: Eckstein teaches the limitations of claim 10.
	Eckstein is silent as to that the more than one segmented areas are meandered.
	Endou teaches that the more than one segmented areas are meandered (figure 3, (2)).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Eckstein with the teachings of Endou so that the resonance range and performance can ben increased (Endou, paragraph 0035).
	As to claims 13 and 20: Eckstein teaches the limitations of claims 1 and 16.
	Eckstein is silent as to that the dielectric layer is made of polyimide and has a thickness between 0.007 — 0.015 mm thickness.
	Endou teaches that the dielectric layer is made of polyimide and has a thickness between 0.007 — 0.015 mm thickness (paragraph 0033).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Eckstein with the teachings of Endou so that the resonance range and performance can ben increased (Endou, paragraph 0035).
	As to claims 14 and 21: Eckstein teaches the limitations of claims 1 and 16.
	Eckstein is silent as to that the first metal layer is made of copper and has a thickness between 0.005 — 0.018 mm thickness.
	Endou teaches that the first metal layer is made of copper and has a thickness between 0.005 — 0.018 mm thickness (paragraph 0033).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Eckstein with the teachings of Endou so that the resonance range and performance can ben increased (Endou, paragraph 0035).
	As to claim 15: Eckstein teaches the limitations of claims 1 and 16.
	Eckstein is silent as to that the second metal layer is made of copper and has a thickness between 0.005 — 0.018 mm thickness.
	Endou teaches that the first second metal layer is made of copper and has a thickness between 0.005 — 0.018 mm thickness (paragraph 0033).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Eckstein with the teachings of Endou so that the resonance range and performance can ben increased (Endou, paragraph 0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876